Case 2:16-cv-04626-PSG-SK Document 218 Filed 08/16/20 Page 1 of 5 Page ID #:5390
                                                                                   1


      1                        UNITED STATES DISTRICT COURT

      2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

      3           HONORABLE PHILIP S. GUTIERREZ, U.S. DISTRICT JUDGE

      4

      5     L.D., a minor, by and through her     )
            guardian ad litem Desiree DeLeon,     )
      6     individually and as                   ) CASE NO.
            successor-in-interest to Cesar        ) CV 16-4626-PSG
      7     Frias, deceased; JUAN FRIAS,          )
            individually,                         )
      8                                           )
                             Plaintiffs,          )
      9                                           )
                   vs.                            )
     10                                           )
            CITY OF LOS ANGELES; ENRIQUE          )
     11     ANZALDO; LEON MAYA; WILLIAM HEARD;    )
            RUBEN LOPEZ; JUAN GARCIA; VALENTIN    )
     12     MARTINEZ; SYNTHIA LEE; BRUCE          )
            ADAM; GUY DOBINE; JOE DOMINGUEZ;      )
     13     JAMES HART; JOSEPH GOOSBY; TIM        )
            MCCARTHY; DAIN HURST and              )
     14     DOES 1-10, inclusive,                 )
                                                  )
     15                      Defendants,          )
                                                  )
     16   ________________________________________)

     17
                           REPORTER'S TRANSCRIPT OF PROCEEDINGS
     18
                                  MONDAY, NOVEMBER 7, 2016
     19
                                            1:53 P.M.
     20
                                     LOS ANGELES, CALIFORNIA
     21
                _______________________________________________________
     22
                             MAREA WOOLRICH, CSR 12698, CCRR
     23                      FEDERAL     OFFICIAL   COURT    REPORTER
                            350   WEST   FIRST   STREET,    SUITE   4311
     24                        LOS   ANGELES,    CALIFORNIA    90012
                                     mareawoolrich@aol.com
     25




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 218 Filed 08/16/20 Page 2 of 5 Page ID #:5391
                                                                                   2


      1                           APPEARANCES OF COUNSEL:

      2

      3   FOR PLAINTIFF JUAN FRIAS:

      4        THE SEHAT LAW FIRM, PLC
               BY: CAMERON SEHAT
      5        18881 Von Karman Avenue, Suite 850
               Irvine, CA 92612
      6        Telephone: (949) 825-5200

      7
          FOR ENRIQUE ANZALDO:
      8
               JONES & MAYER
      9        BY: JAMES TOUCHSTONE
               3777 North Harbor Boulevard
     10        Fullerton, CA 92835
               Telephone: (714) 446-1400
     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 218 Filed 08/16/20 Page 3 of 5 Page ID #:5392
                                                                                     3


      1            LOS ANGELES, CALIFORNIA; MONDAY, NOVEMBER 7, 2016

      2                                   1:53 P.M.

      3                                     -oOo-

      4

      5                THE CLERK:    Calling Item 7, Civil 16-4626, Frias

      6   versus City of LA.

      7                Counsel, please state your appearances.

      8                MR. TOUCHSTONE:     Good afternoon, Your Honor.

      9   James Touchstone on behalf of Defendant Enrique Anzaldo.

     10                MR. SEHAT:    Good afternoon, Your Honor.      Cameron

     11   Sehat on behalf of Plaintiff Juan Frias.

     12                THE COURT:    All right.     I have a question for the

     13   City Attorney.     So the shooting date was in April of 2016.            The

     14   Complaint was filed June 2016.       Do you have an estimate as to

     15   when the FID will be completed?       An estimate?

     16                MR. TOUCHSTONE:     Your Honor, I'm not the City

     17   Attorney.    I'm conflict counsel for Defendant Anzaldo.

     18   However, I have had discussions with Mr. Bojorquez.           It's my

     19   understanding that we anticipate the FID report will be

     20   completed in approximately February of next year, late January,

     21   sometime around that time frame.

     22                THE COURT:    So it will be completed within -- well

     23   within a year of the shooting?

     24                MR. TOUCHSTONE:     I believe so, Your Honor, yes.

     25   They typically take nine months in my experience in




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 218 Filed 08/16/20 Page 4 of 5 Page ID #:5393
                                                                                   4


      1   representing the city of LA's officers.         On the outside,

      2   sometimes they take up to a year depending on the complexity of

      3   the investigation, et cetera.

      4                THE COURT:    Why don't we do -- I've read the

      5   plaintiff's concern.      It still is relatively early as cases go.

      6   My proposal would be to stay the case and reschedule a

      7   scheduling conference for February 6, 2017, at 2:00.

      8                MR. TOUCHSTONE:     I certainly think that's

      9   appropriate from our perspective, Your Honor.

     10                THE COURT:    All right.    Thank you.

     11                MR. SEHAT:    Thank you, Your Honor.

     12                (At 1:55 p.m. the proceedings adjourned.)

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:16-cv-04626-PSG-SK Document 218 Filed 08/16/20 Page 5 of 5 Page ID #:5394
                                                                                   5


      1                      CERTIFICATE OF OFFICIAL REPORTER

      2

      3

      4

      5                   I, MAREA WOOLRICH, FEDERAL OFFICIAL REALTIME

      6   COURT REPORTER, IN AND FOR THE UNITED STATES DISTRICT COURT

      7   FOR THE CENTRAL DISTRICT OF CALIFORNIA, DO HEREBY CERTIFY

      8   THAT PURSUANT TO SECTION 753, TITLE 28, UNITED STATES CODE

      9   THAT THE FOREGOING IS A TRUE AND CORRECT TRANSCRIPT OF THE

     10   STENOGRAPHICALLY REPORTED PROCEEDINGS HELD IN THE

     11   ABOVE-ENTITLED MATTER AND THAT THE TRANSCRIPT PAGE FORMAT

     12   IS IN CONFORMANCE WITH THE REGULATION OF THE JUDICIAL

     13   CONFERENCE OF THE UNITED STATES.

     14

     15

     16                               DATED THIS    11TH   DAY OF AUGUST, 2020.

     17

     18

     19                               /S/ MAREA WOOLRICH
                                      ______
     20                               MAREA WOOLRICH, CSR NO. 12698, CCRR
                                      FEDERAL OFFICIAL COURT REPORTER
     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
